Citation Nr: 1209039	
Decision Date: 03/09/12    Archive Date: 03/19/12	

DOCKET NO.  09-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a joint disorder of the right hand/fingers (also claimed as hand injury with pinched nerves), to include as secondary to low back and neck disabilities.  

2.  Entitlement to service connection for a low back disorder, to include low back strain.  

3.  Entitlement to service connection for a chronic neck (cervical spine) disability.  

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a chronic neck (cervical spine) disorder.  

5.  Entitlement to an initial compensable evaluation for service-connected genital warts.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to February 1988.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a rating decision of April 2006, the RO denied entitlement to service connection for a joint disorder of the right hand/fingers.  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the April 2006 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of service connection for a joint disorder of the right hand/fingers.  

Upon review of this case, it is unclear whether the Veteran wishes to pursue the issue of entitlement to service connection for the residuals of head injury.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for a low back disorder, a neck (cervical spine) disorder, a bilateral hip disorder, and a joint disorder of the right hand/fingers on a de novo basis, as well as an initial compensable evaluation for service-connected genital warts, is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In a rating decision of April 2006, with which the Veteran voiced no disagreement, the RO denied entitlement to service connection for a joint condition of the right hand/fingers.  

2.  Evidence submitted since the time of the RO's April 2006 decision denying entitlement to service connection for a joint disorder of the right hand/fingers is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in April 2006 denying the Veteran's claim for service connection for a joint condition of the right hand/fingers is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence submitted since the RO's April 2006 decision denying entitlement to service connection for a joint condition of the right hand/fingers is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in August 2007 and January 2008 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him appropriate VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

New and Material Evidence

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in October 2011, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a joint disorder of his right hand/fingers.  In pertinent part, it is contended that the disability in question had its origin during the Veteran's period of active military service.  In the alternative, it is contended that the Veteran's current joint disorder of the right hand/fingers is in some way causally related to his low back and cervical spine disabilities.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the previous April 2006 decision, it was noted that, in December 1976, while in service, the Veteran was seen for complaints of pain in his right hand and wrist after playing football.  However, no diagnosis was shown to account for the Veteran's pain.  Nor was there any indication of chronic residuals of an injury to the fingers of the Veteran's right hand.  Significantly, no abnormality of the Veteran's right hand or fingers was noted at the time of his discharge from active service.  

VA outpatient treatment records show that, in October 2005, the Veteran was seen for complaints of tingling and diffused arthralgia of the small joints of both of his hands.  Blood work conducted to determine the presence of arthritis was negative.  Significantly, at the time, there was no confirmed diagnosis shown to account for the Veteran's arthralgia.  

Noted at the time of the April 2006 rating decision was that a disability which began in service or which was caused by some event in service must be considered "chronic" before service connection could be granted.  In the Veteran's case, although there was a record of pain in his right hand during service, he received no clinical diagnosis.  Nor was any permanent residual or chronic disability shown by service treatment records or demonstrated by the evidence following service.  Under the circumstances, the Veteran's right hand/finger condition was determined to be acute and transitory, and to have resolved without residual disability prior to his discharge from service.  Based on a review of the entire pertinent evidence of record, the RO concluded that, in the absence of objective evidence showing a chronic disability or permanent residuals of disability which occurred in service, service connection for a joint condition of the right hand/fingers was not warranted.  That determination was adequately supported by and consistent with the evidence then of record, and has now become final.  

Evidence submitted since the time of the aforementioned April 2006 rating decision, consisting, for the most part, of VA and private treatment records and examination reports, and the Veteran's testimony at a hearing before the undersigned Veterans Law Judge in October 2011, is both "new" and "material" as to the issue of service connection for a joint disorder of the right hand/fingers.  More specifically, since the time of the April 2006 decision, the Veteran has received diagnoses of right ulnar neuropathy, as well as inflammatory arthritis/degenerative joint disease of the right wrist.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim.  


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a joint disorder of the right hand/fingers is reopened, and, to that extent, the appeal is allowed.  


REMAND

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for a joint disorder of the right hand/fingers, the Board must now turn to a de novo review of all pertinent evidence of record.  Moreover, based upon a review of the Veteran's entire claims folder, additional development of the evidence is necessary prior to a final adjudication of the claims currently before the Board.  

In that regard, at the time of the aforementioned Travel Board hearing in October 2011, the Veteran indicated that he had been receiving continuing treatment for the disabilities in question at VA Medical Centers located in Durham, Salisbury, and Winston-Salem, North Carolina.  See Transcript, p. 9.  However, the most recent evidence of record consists of VA outpatient treatment records dated in May 2008, which, at this point, are almost four years old.  Under the circumstances, an attempt will be made to obtain more recent VA treatment records prior to a final adjudication of the Veteran's current claims.  

Turning to the issue of an initial compensable evaluation for service-connected genital warts, the Board notes that the Veteran most recently underwent a VA examination for the purpose of determining the severity of that disability in April 2008, almost four years ago.  During the course of the aforementioned Travel Board hearing in October 2011, the Veteran indicated that he continued to experience difficulty, to include "irritation," as a result of his service-connected genital warts.  Under the circumstances, the Board is of the opinion that a more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's claim for an increased evaluation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Finally, based on a review of the Veteran's claims folder, and, in particular, email correspondence of July 2008, it would appear that the Veteran is currently in receipt of Social Security disability benefits.  Where (as in this case), VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  Any medical records utilized in the award of Social Security benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2008, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure those records must be documented in the claims file.  If the RO/AMC cannot obtain such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The Veteran must then be given an opportunity to respond.  

3.  The Veteran should then be afforded an additional VA dermatologic examination in order to more accurately determine the current severity of his service-connected genital warts.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be notified that it is his responsibility to report for any ordered VA examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice which was sent was returned as undeliverable.  

Following completion of the dermatologic examination, the examiner should specifically comment regarding the percent of exposed body area affected, as well as the percent of total body area affected.  In addition, the examiner should specifically comment regarding the need (or lack of need) for topical therapy, and/or systemic therapy, including corticosteroids or other immunosuppressive drugs.  

All information and opinions, once obtained, must be made a part of the Veteran's claims folder.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  

4.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If it is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

5.  The RO/AMC should then readjudicate the Veteran's claims for service connection for a joint disorder of the right hand/fingers, a low back disorder, a chronic neck (cervical spine) disorder, and a bilateral hip disorder, as well as his claim for an increased evaluation for service-connected genital warts.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case in January 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




	                     ______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


